Title: To Thomas Jefferson from Joseph Dougherty, 5 January 1805
From: Dougherty, Joseph
To: Jefferson, Thomas


                        
                            
                        on or after 5 Jan. 1805
                     
                        
                        Expence of the Presidents Stable
                        
                           Jany. 5th 1804 to Jany 5th 1805
                           
                           
                        
                        
                           Viz.
                           Hay. oats and straw
                           649.
                           42
                        
                        
                           
                           Blacksmith
                           44.
                           02½
                        
                        
                           
                           Saddler
                           44.
                           72½
                        
                        
                           
                           Storekeeper
                           14.
                           05
                        
                        
                           
                           birch brooms
                           
                               2.
                           
                           
                              00
                           
                        
                        
                           
                           
                           total–D–754.
                           22
                        
                        
                           From Jan.y 5th 1803. to Jany 5th 1804
                           
                        
                        
                           The expences was
                           875.
                           69
                        
                        
                           
                           
                           
                              754.
                           
                           
                              22
                           
                        
                        
                           
                           
                           Diff: D–121.
                           47
                        
                     
                  
                        
                            
                        
                    